Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,4-15,17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: “the first main entrance plane has the same center of curvature and the same radius of curvature as the second main entrance plane” (claim 1);
“the base comprises one or more 30alignment grooves formed at the edges of one side of the upper surface thereof and one 18or more alignment retaining grooves formed at the edges of the other side of the upper surface thereof; the reflector comprises one or more alignment protrusions formed at the edges of one side of the bottom surface thereof and one or more alignment retaining protrusions formed around the edges of the other side of the bottom surface thereof; and  5one side of each of the alignment protrusions is in tight contact with the corresponding side of the corresponding alignment groove and the alignment retaining protrusions are fitted into the corresponding alignment retaining grooves to prevent the alignment protrusions from being moved away from the corresponding sides of the alignment grooves” and “a 5total internal reflection (TIR) lens having a refractive index higher than that of a medium covering the upper and side surfaces of the LED chip and comprising entrance planes bordering the medium and exit planes from which light entering through the entrance planes is emitted; …wherein the entrance planes comprise main entrance planes having one or more radii of curvature and protruding 10toward the LED chip and a pair of lateral entrance planes connected to the main entrance planes at the edges of the main entrance planes and extending downward from the main entrance planes; the exit planes comprise a main exit plane located above the main entrance planes and a pair of lateral exit planes connected to the main exit plane at the edges of the main exit plane, extending downward from the main exit plane, and  15connected to the pair of lateral entrance planes; and two points on the main entrance planes at the same height from the LED chip are not equidistant from the central axis line such that the amount of light passing through the main entrance planes is localized to one side of the central axis line” (claim 9);
“each of the alignment grooves has a quadrangular cross-sectional shape in which two outer sides meet at right angles 25and are open” (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899